DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-25 are presented for examination.
Claims 4-5 are cancelled.
Claims 1-3, 6-25 are allowed.

Invention
The Present invention teaches "A driver assist apparatus includes: an information acquisition section that obtains a detected information of a different vehicle driving; a calculation section that calculates a risk estimation value representing a level of risk imposed on the subject vehicle by the different vehicle; a selection section that selects driver assist content corresponding to the risk estimation value; and a merging determination section that determines whether the different vehicle cuts into the expected course. Driver assist corresponding to the different vehicle cutting into the expected course is performed earlier than driver assist corresponding to a preceding vehicle driving on a lane on which the subject vehicle drives.”
         
Reason for Allowance
Claims 1-3, 6-25 are allowed. The claims subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 11/30/2021, Pages 1-6.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 17-18, 20-25 are allowed, the claims 2-3, 6-16, and 19 are also allowed based on their dependency upon the independent claims 1, 17-18, 20-25.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

        LI et al. (US Pub. No.: 2014/ 0176714 A1) teaches “A collision prevention warning method and device capable of tracking a moving object, the method comprises the following steps. Firstly, capturing a plurality of continuous images in a front region of 

          Han et al.  (US Pat. No.: 2013/0166150 A1) teaches “Disclosed is a system and method for controlling inter-vehicle distance. The system includes a front sensor, a side and rear sensor, an inter-vehicle distance controlling unit, and a steering controlling unit. The front sensor obtains information relating to a preceding vehicle. The side and rear sensor obtains information relating to vehicles in right and left lanes. The inter-vehicle distance controlling unit determines an avoidance direction for a lane change from data detected by the side and rear sensor when it is determined from data detected by the front sensor that a front end collision is unavoidable through just brake input. The steering controlling unit receives information relating to the avoidance direction determined by the inter-vehicle distance controlling unit and applies a steering force to a steering device to guide a driver to a lane in the determined avoidance direction.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.